Case 18-34234-JNP           Doc 48     Filed 05/05/20 Entered 05/06/20 11:28:10                 Desc Main
                                       Document     Page 1 of 3




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY                                                    Order Filed on May 5, 2020
Caption in Compliance with D.N.J. LBR 9004-1(b)                           by Clerk
                                                                          U.S. Bankruptcy Court
                                                                          District of New Jersey
836046
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for Secured Creditor: CARISBROOK
ASSET HOLDING TRUST

In Re:                                                          Case No: 18-34234 - JNP

                                                                Hearing Date: 04/28/2020
ALBERT BROWN, JR A/K/A ALBERT BROWN
                                                                Judge: JERROLD N. POSLUSNY
                                                                JR.




                                  CONSENT ORDER RESOLVING
                     DEBTOR’S OBJECTION TO PROOF OF CLAIM AND CREDITOR’S
                               OBJECTION TO CONFIRMATION

         The consent order set forth on the following pages, numbered two (2) through two (2) is
         hereby ORDERED.




 DATED: May 5, 2020
Case 18-34234-JNP         Doc 48    Filed 05/05/20 Entered 05/06/20 11:28:10            Desc Main
                                    Document     Page 2 of 3




NJID 836046
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for CARISBROOK ASSET HOLDING TRUST

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW JERSEY
IN RE:
         ALBERT BROWN, JR A/K/A                     CASE NO. 18-34234 - JNP
         ALBERT BROWN
                                                    CHAPTER 13

     Debtor                                 CONSENT ORDER RESOLVING
                                            DEBTOR’S OBJECTION TO PROOF OF
                                            CLAIM AND CREDITOR’S OBJECTION TO
                                            CONFIRMATION

                                                    HEARING DATE: 04/28/2020

     This Consent Order pertains to the property located at 1138 EAST PARK AVENUE,
VINELAND, NJ 08360-3337, mortgage account ending with “7553”;

        THIS MATTER having been brought before the Court by, CHRISTOPHER BAGNATO,
Esquire attorney for debtor, ALBERT BROWN, JR upon the filing of a Chapter 13 Plan and an
Objection to Proof of Claim, CARISBROOK ASSET HOLDING TRUST by and through its
attorneys, Phelan Hallinan Diamond & Jones, PC having filed an Objection to the Confirmation of
said Chapter 13 Plan and Proof of Claim and the parties having subsequently resolved their
differences; and the Court noting the consent of the parties to the form, substance and entry of the
within Order; and for other and good cause shown:

         IT IS on the                  day of                      , 2020, ORDERED as follows:

       1.      The Trustee is authorized not to pay the secured arrearage claim (Proof of Claim #3-
1) of CARISBROOK ASSET HOLDING TRUST for the purpose of allowing the Debtor to apply
and potentially complete a loan modification. Should the Debtor qualify for a loan modification, the
loan modification must be approved no later than July 27, 2020.

       2.      Debtor agrees to submit a full loan modification application to Roundpoint
Mortgage Servicing Corp., servicer for CARISBROOK ASSET HOLDING TRUST, within thirty
(30) days of the date this Consent Order is entered by the Court.

     3.   Roundpoint Mortgage Servicing Corp., servicer for CARISBROOK ASSET
HOLDING TRUST agrees to review the Debtor for a loan modification that if approved, would be
Case 18-34234-JNP          Doc 48    Filed 05/05/20 Entered 05/06/20 11:28:10              Desc Main
                                     Document     Page 3 of 3



issued in his own name and would not require the cooperation or execution of the co-debtor and
Debtor’s ex-wife, Ruth Ann Edwards-Brown.

       4.      If the loan modification is approved, the Debtor shall file a Modified Plan, together
with amended Schedule “J” reflecting debtors post loan modification budget, within 30 days of
approval of final loan modification.

        5.       If a loan modification is not approved by July 27, 2020 or if a denial letter is issued
prior to July 27, 2020, then the Debtor shall do one of the following within sixty (60) days of the
earlier date: 1) file a Modified Plan to cure the arrearage claim; 2) file a Modified Plan to surrender
the property subject to said claim; 3) file a Notice to Convert to Chapter 7; or 4) file a Notice to
Dismiss Case.

        6.     CARISBROOK ASSET HOLDING TRUST agrees to allow the plan to be
confirmed on an interim basis with a final confirmation date to be scheduled by the Trustee within
sixty (60) days for status of the loan modification.

        7.     The Debtor shall continue making regular post-petition payments to CARISBROOK
ASSET HOLDING TRUST outside Chapter 13 Plan. Any payments made by the Debtor, including
any previously made trial plan payments, will be applied to the mortgage loan in accordance with
the terms of the note and mortgage and Bankruptcy law.


The undersigned hereby consent to the form,
Content and entry of the within Order:

PHELAN HALLINAN DIAMOND & JONES, PC
Attorneys for Secured Creditor:
CARISBROOK ASSET HOLDING TRUST

/s/ Sherri J. Smith
Sherri J. Smith, Esq.
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
Tel: 856-813-5500 Ext. 47923
Fax: 856-813-5501
Email: Sherri.Smith@phelanhallinan.com

                                               Dated: 04/22/2020

/s/ Christopher F. Bagnato                     Dated: 05/01/2020
CHRISTOPHER BAGNATO, Esquire
 Attorney for debtors
